                                                                              Case 19-40280         Doc 10       Filed 02/27/19 Entered 02/27/19 11:34:38                  Desc Main
                                                                                                                   Document     Page 1 of 3
                                                                                                               United States Bankruptcy Court
                                                                                                         District of Massachusetts, Worcester Division

                                                                   IN RE:                                                                                  Case No. 19-40280
                                                                   Johnson, John A.                                                                        Chapter 7
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: February 27, 2019                Signature: /s/ John A. Johnson
                                                                                                                       John A. Johnson                                                         Debtor



                                                                   Date:                                  Signature:
                                                                                                                                                                                   Joint Debtor, if any
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case 19-40280   Doc 10   Filed 02/27/19 Entered 02/27/19 11:34:38   Desc Main
                           Document     Page 2 of 3




    Chase Card
    PO Box 15153
    Wilmington, DE       19866


    Chrysler Capital
    PO Box 660335
    Dallas, TX 75266-0335


    Iris Cannata & Lisa Cannata
    25 Fairway Ln
    Foxboro, MA 02035-2717


    Janet & James Casey
    30 Cee Jay Ter
    Wrentham, MA 02093-1113


    John Hebert Sr.
    20 N High St
    Foxboro, MA 02035-2726


    Martin Gelman, M.D.
    c/o Attorney Richard J. Conner
    424 Adams St
    Milton, MA 02186-4358


    Paul Kozlov
    C.O. Emmanuel V. Meimaris
    355 Providence Hwy
    Westwood, MA 02090-1909
Case 19-40280   Doc 10   Filed 02/27/19 Entered 02/27/19 11:34:38   Desc Main
                           Document     Page 3 of 3




    Rapid Advanced
    Small Business Financial Solutions, LLC
    4500 E West Hwy Fl 6
    Bethesda, MD 20814-3327


    Richard Lynd
    37 Granite St
    Foxboro, MA 02035-1710


    Rockland Trust
    c/o Attorney Campbell
    7 Cabot Pl Ste 4
    Stoughton, MA 02072-4631


    Ryan Seyffert
    23 Cross St
    Bellingham, MA       02019-1820


    Sherilyn Hebert
    20 N High St
    Foxboro, MA 02035-2726


    Tracy Compton
    111 Washington St Ste 107
    Plainville, MA 02762-2155


    Tresca Brothers Concrete, Sand & Gravel
    66 Main St
    Millis, MA 02054-1316
